SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): August 28, 2015 SELECTICA, INC. (Exact name of Company as specified in Charter) Delaware (State or other jurisdiction of incorporation or organization) 000-29637 (Commission File No.) 77-0432030 (IRS Employee Identification No.) 2121 South El Camino Real San Mateo, California 94403 (Address of Principal Executive Offices) (650) 532-1500 (Issuer Telephone number) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the Company under any of the following provisions (see General Instruction A.2 below). ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13(e)-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Selectica, Inc. (the “Company”) extended the engagement of Michael Brodsky as Executive Chairman for an additional 12 month period by entering into an amendment, dated August 28, 2015 (the “Amendment”), to his existing employment offer letter pursuant to which he would continue to serve as Executive Chairman and be paid a monthly salary of $12,500 through the twelve month period after the date of the Amendment, after which he would transition out of the position of Executive Chairman but would continue thereafter in a director capacity as Chairman of the Board. Mr. Brodsky will also be granted an option to purchase 50,000 shares of the Company’s common stock under the Company’s 2015 Equity Incentive Plan (the “EIP”), subject to vesting quarterly over a 24-month period from the date of the Amendment, whether or not Mr. Brodsky continues his employment. In addition, upon his resignation and transition out of the position of Executive Chairman to a director capacity, Mr. Brodsky would be entitled to receive 50,000 restricted stock units representing shares of the Company’s common stock. The option and restricted stock units will automatically accelerate and be fully vested upon a Change in Control of the Company, as defined in the EIP. All of the other terms and provisions that were in effect under Mr. Brodsky’s employment offer letter immediately prior to the execution of the Amendment will continue in effect under the Amendment. The foregoing summary of the Amendment is qualified in its entirety by reference to the full text of the Amendment, a copy of which is attached as Exhibit 10.1 to this Form 8-K and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Amendment to Offer Letter dated August 28, 2015 by and between Selectica, Inc. and Michael Brodsky. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this Current Report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: September 1, 2015 SELECTICA, INC. By: /s/ Todd Spartz Name: Todd Spartz Title: Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Amendment to Offer Letter dated August 28, 2015 by and between Selectica, Inc. and Michael Brodsky.
